NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is the inclusion, in all the claims, of a controller connected to an engine control unit (ECU) of a winter service vehicle retrieving a vehicle data field having a value matching a speed value indicative of a given speed at which the winter service vehicle is travelling, in combination with the feature of generating a signal indicating an address corresponding to that vehicle data field. For example, although US Patent No. 5,318,226 to Kime et al. describes reading the instantaneous velocity of a winter service vehicle from a bus at col. 10, lines 15-32), Kime does not teach or suggest the detailed scanning functionality claimed, including retrieving a data field having a value matching a given speed value and generating a signal indicating an address corresponding to the retrieved data field. Similarly, although US Pub. No. 2006/0170168 to Rotz et al. describes a transmission tachometer which outputs vehicle speed to an engine controller (see [0019] and [0024]), Rotz does not teach or suggest the detailed scanning functionality as claimed, including retrieving a data field having a value matching a given speed value and generating a signal indicating an address corresponding to the retrieved data field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2004/0215379 to Pangerl et al. describes a system which reads vehicle speed information from an OBD-II computer (see [0026]).
US Pub. No. 2015/0123374 to Smith describes a system which reads vehicle speed information from a vehicle computing system (see [0116]).
US Pub. No. 2009/0234534 to Stempnik et al. describes a system which determines vehicle speed based on combinations of wheel speed, transmission output speed, and electric motor speed, and which can output diagnostic data to an OBD scan tool (see [0052]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher Biagini/Primary Examiner, Art Unit 2445